DETAILED ACTION
This is the First Office Action on the Merits based on the 17/066,537 application filed on 10/09/2020 and which claims as originally filed have been considered in the ensuing action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Figure 1, element “311” should be ---31---.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
On line 7, “the first and second” should be corrected to ---the at least first and second---
On line 7, “the support holes” should be corrected to ---the at least two laterally opposed support holes---
Claim 3 is objected to because of the following informalities:  
On line 1, “the support holes” should be corrected to ---the at least two laterally opposed support holes---
On line 2, “the attachment holes” should be corrected to ---the at least first and second attachment holes---
Claim 6 is objected to because of the following informalities:  
On line 1, “is plywood” should be corrected to ---is composed of plywood---
Claim 8 is objected to because of the following informalities:  
On line 4, “the attachment holes” should be corrected to ---the at least first and second attachment holes---
Claim 9 is objected to because of the following informalities:  
On line 2, “the attachment holes” should be corrected to ---the at least first and second attachment holes---
Claim 13 is objected to because of the following informalities:  
On line 1, “is plywood” should be corrected to ---is composed of plywood---
 Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term "substantially" on line 8 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the metes and bounds are of the limitation following “substantially” are. The Examiner suggests removing the term “substantially” from the claim language.
	Regarding claim 2, the limitation “a climbing fixture” on line 1 is unclear. It is unclear if “a climbing fixture” refers to the previously claimed “climbing fixture” of claim 1 lines 4-5 and 9 or an additional component. 
	Regarding claim 2, the limitation “a bolt” on line 3 is unclear. It is unclear if “a bolt” refers to the previously claimed “bolt” of claim 1 or an additional component. 
Regarding claim 2, the term "substantially" on line 5 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the metes and bounds are of the limitation following “substantially” are. The Examiner suggests removing the term “substantially” from the claim language.
Regarding claim 3, the term "substantially" on line 2 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the metes and bounds are of the limitation following “substantially” are. The Examiner suggests removing the term “substantially” from the claim language.
	Regarding claim 4, the limitation “at least four attachment holes” on line 1 is unclear. It is unclear if “at least four attachment holes” are part of or in addition to the previously claimed “at least first and second attachment holes” of claim 1. 
Regarding claim 4, the limitation “a bolt” on line 3 is unclear. It is unclear if “a bolt” refers to the previously claimed “bolt” of claim 1 or an additional component.
Regarding claim 4, the limitation “a bolt hanger” on line 3 is unclear. It is unclear if “a bolt hanger” is the same or different than that claimed in claim 2. 
Regarding claim 8, the limitation “a climbing fixture” on line 1 is unclear. It is unclear if “a climbing fixture” refers to the previously claimed “climbing fixture” of claim 1 lines 4-5 and 9 or an additional component.
Regarding claim 8, the limitation “ bolts” on line 3 is unclear. It is unclear if “a bolt” refers to the previously claimed “bolt” of claim 1 or an additional component.
Regarding claim 15, the limitation “a climbing fixture” on line 1 is unclear. It is unclear if “a climbing fixture” refers to the previously claimed “climbing fixture” of claim 1 lines 4-5 and 9 or an additional component.
Regarding claim 16, the limitation “a climbing fixture” on line 1 is unclear. It is unclear if “a climbing fixture” refers to the previously claimed “climbing fixture” of claim 1 lines 4-5 and 9 or an additional component.
Regarding claim 16, the addition of “may” on line 3 renders the claim indefinite as it is unclear if the limitation following “may” is positively recited. The Examiner suggests amending the claim language to ---is configured to be---

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 11,305,168).

Regarding claim 1:
Smith discloses a panel (climbing wall 30) having a front surface (first side 34) having a lateral and vertical extent (see Figure below), the panel including: at least a first and second attachment hole  (see Figure below; the holes are used with connectors 68 to attach the climbing holds via bolts 72) exposed at the front surface and holding corresponding threaded inserts (lacking any other structural or functional limitations, the connectors 68 being threaded T-nuts, have been considered threaded inserts. See Figure 7, specifically), each for receiving and retaining a bolt (bolt 72) for attaching a climbing fixture to the front surface of the panel (see Figures 1-7); and at least two laterally opposed support holes (Smith discloses that the three panels making up the climbing wall 30 are attached to the self supporting frame via panel cleats 80, Figure 9 shows that the panel cleats are joined to the panels with screws or bolts. The bolt holes are the at least two laterally opposed support holes) positioned on opposite left and right sides of the panel and flanking the first and second attachment holes, the support holes adapted to mount the panel to an elevated support (self supporting frame 36) with the front surface substantially vertical for training a user of the climbing fixture (see Figures 1-7, “substantially” has not been defined in the specification. For the purposes of examination, the climbing wall of Smith has been considered to be substantially vertical).


    PNG
    media_image1.png
    758
    574
    media_image1.png
    Greyscale


Regarding claim 15:
Smith discloses including a climbing fixture (70) and wherein the climbing fixture is a climbing hold having an outer irregular surface simulating a protrusion from a rocky face (see Figure 1).

Regarding claim 17:
Smith discloses at least two legs (42) that extend downwards for supporting the panel above the ground (see Figure 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 11,305,168) in view of Wagner (US 2020/0289898).
Smith discloses the device as substantially claimed above. 

Regarding claim 2:
	Smith discloses a climbing fixture (72).
	Smith fails to disclose that the climbing fixture is a rock bolt hanger providing a metal angle with a first attachment tab portion having a hole for receiving a bolt to attach the attachment tab portion against the front surface by tightening the bolt within the threaded insert and having a rear portion extending substantially perpendicularly from the attachment tab portion providing an aperture for receiving therethrough a rope, strap, or carabiner.
	Wagner teaches a rock bolt hanger (10) providing a metal (see paragraph [0003]) angle with a first attachment tab portion having a hole for receiving a bolt (68) to attach the attachment tab portion against the front surface by tightening the bolt within the insert (see Figure 1) and having a rear portion extending substantially perpendicularly from the attachment tab portion providing an aperture for receiving therethrough a rope, strap, or carabiner (the aperture receives a carabiner, see paragraph [0002]).

    PNG
    media_image2.png
    446
    524
    media_image2.png
    Greyscale

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the climbing wall of Smith to use the rock bolt hanger of Wagner, to allow for a more realistic experience of using rock bolt hangers while climbing on a simulated wall. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 11,305,168) in view of Tuller (US 10,821,313).
Smith discloses the device as substantially claimed above. 

Smith (US 11,305,168) in view of Tuller (US 10,821,313)

Regarding claim 14:
Smith fails to disclose a clip releasably supporting a smart phone.
Tuller teaches an exercise device with a removable clip (140B) configured to support a smart phone to the exercise device.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Smith to include a clip to hold a smart phone, as taught by Tuller, to allow the user to interact with their smart phone will exercising. 


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 11,305,168) in view of Mills (US 2006/0192066).
Smith discloses the device as substantially claimed above. 

Regarding claim 16:
Smith discloses a climbing fixture (72).
Smith fails to disclose that the climbing fixture is a climbing crack having first and second forwardly extending and opposed wall surfaces simulating a crack in a rocky wall that may receive a crack gripping device.
	Mills teaches a climbing fixture (10) is a climbing crack having first and second forwardly extending and opposed wall surfaces (50A, 50B) simulating a crack in a rocky wall that may receive a crack gripping device  (56).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the climbing wall of Smith to use climbing fixture of Mills, to allow for a more realistic experience of using crack gripping devices. 

Allowable Subject Matter
Claims 3-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531. The examiner can normally be reached M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Megan Anderson/Primary Examiner, Art Unit 3784